Citation Nr: 0310152	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  99-00 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
including colitis.  

2.  Entitlement to a compensable rating for multiple 
noncompensable disabilities pursuant to the provisions of 
38 C.F.R. § 3.324 (2002).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from November 1956 to 
August 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for service 
connection for a stomach disorder, to include colitis, on the 
basis that the claim was not well grounded under the law then 
in effect.  The RO also denied entitlement to a 10 percent 
rating under 38 C.F.R. § 3.324 based on multiple 
noncompensable disabilities.

The appeal underwent a preliminary review by the Board in 
August 2000, at which time the Board found that the claim for 
service connection for a stomach disorder with colitis was in 
fact well grounded and remanded the merits of that claim to 
the RO for further development of the evidence and 
readjudication.  The Board deferred consideration of the 
appeal for a compensable rating under 38 C.F.R. § 3.324 
pending the outcome of the RO's readjudication of the service 
connection claim.  After completion of various actions 
undertaken pursuant to the remand, the RO continued its prior 
denial of service connection for a stomach disorder with 
colitis and returned the case to the Board for further review 
on appeal.


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional actions by the RO are 
necessary before the issues on appeal may be further reviewed 
by the Board.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
which, among other changes, expanded the notification and 
duty to assist obligations owed to claimants.  Since May 
2001, regulations to implement the VCAA have been issued [66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159)] and the requirements of VCAA have been 
further clarified by the Court in Quartuccio v. Principi, 16 
Vet. App 83 (2002).  

In the present case, the record shows that the RO has not 
adequately referenced or discussed the VCAA in developing and 
readjudicating the veteran's appeal.  In particular, the RO 
has not provided notice to the veteran of the requirements of 
the VCAA, including the division of responsibilities between 
VA and the claimant in obtaining evidence, either by a notice 
letter of its own or by adopting a copy of the recommended 
VCAA notice letters provided by the Veterans Benefits 
Administration.  Nor has the RO addressed the extent to which 
the VCAA was satisfied.  See Quartuccio, Id.; Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Under the 
regulations, as interpreted by Quartuccio, VA must notify the 
claimant and the claimant's representative of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
VA must also advise a claimant which evidence the claimant 
must supply and which evidence the VA will obtain on his or 
her behalf.  

The only reference to the VCAA in the record is found in the 
December 2002 supplemental statement of the case, which 
informed the veteran that he should identify any evidence 
that would support his claim so that the RO could assist him 
in obtaining it.  The document advised that "[a]ny such 
evidence obtained within 1 year of the date of this decision 
would preserve the date of claim and effective date for any 
subsequent grant of service connection."  

The significance of the notice provided in the supplemental 
statement of the case is affected by the decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, (Fed. Cir. May 1, 2003), which 
invalidated portions of the VA regulations that enable the 
Board to conduct development of the evidence in appeals to 
the Board and adjudicate appeals using such evidence.  
Pertinent to the present case, the decision invalidated 
38 C.F.R. § 19.2(a)(2), which provides as follows:  

(a) General.  If further evidence, clarification 
of the evidence, correction of a procedural defect, 
or any other action is essential for a proper 
appellate decision, a Board Member or panel of 
Members may:
(1) Remand the case to the agency of original 
jurisdiction, specifying the action to be 
undertaken; or
(2) Direct Board personnel to undertake the 
action essential for a proper appellate decision.
(i) Any such action shall comply with the 
provisions of § 3.159(a) and (c)-(f) of this 
chapter (relating to VA's assistance to claimants 
in developing claims).
(ii) If the Board undertakes to provide the 
notice required by 38 U.S.C. [§] 5103(a) and/or 
§ 3.159(b)(1) of this chapter, the appellant shall 
have not less than 30 days to respond to the 
notice.  If, following the notice, the Board denies 
a benefit sought in the pending appeal and the 
appellant submits relevant evidence after the 
Board's decision but before the expiration of one 
year following the notice, that evidence shall be 
referred to the agency of original jurisdiction.  
If any evidence so referred, together with the 
evidence already of record, is subsequently found 
to be the basis of an allowance of that benefit, 
the award's effective date will be the same as if 
the Board had granted the benefit in the appeal 
pending when the notice was provided.

38 C.F.R. § 19.2(a)(2) (emphasis added).  

The Federal Circuit held that § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  That is contrary to the requirement 
of 38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which . . . is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  The 
Board interprets the decision to require that the case be 
remanded to the RO so that the veteran can be accorded the 
remainder of the one-year period beginning on December 18, 
2002, the mailing date of the supplemental statement of the 
case, for the submission of additional evidence to support 
his claim unless he files a waiver of his rights under the 
applicable statute and VA regulations.  

In an informal hearing presentation dated in March 2003, the 
veteran's representative requested that the Board inform the 
veteran whether lay or "buddy" statements are needed to 
substantiate the veteran's claim.  The veteran is advised, 
however, that it is generally impossible to state in the 
abstract whether any particular item of evidence would or 
would not be probative in proving a claim, and that is 
particularly true in the present case since the Board is not 
privy to the identities of any lay persons known to the 
veteran or to any information that they might provide.  A 
veteran is always free to submit any type of evidence that is 
relevant to his or her claim.  Pursuant to Quartuccio, the 
veteran is advised that to support his claim for service 
connection for a gastrointestinal disorder the evidence must 
be relevant to the elements required for service connection.  
The evidence must show the existence of a current disability, 
a disease or injury in service, and a relationship or nexus 
between the current disability and any injury or disease 
during service.  To support his claim for a compensation 
rating under 38 C.F.R. § 3.324, the evidence must show that 
his service-connected disabilities interfere with normal 
employability.  More detailed information will be provided by 
the RO pursuant to this remand.  Neither Quartuccio nor any 
other judicial precedent known to the Board, including the 
case cited by the representative, Charles v. Principi, 16 
Vet. App 370, at 373-74 (2002), requires that VA determine in 
advance the precise type of document required.  Laypersons 
are competent to provide probative evidence regarding matters 
within their ability to observe and report but not as to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Caldwell v. Derwinski, 1 Vet. 
App. 466 (1991).  If the veteran is able to submit such 
evidence he is welcome to do so.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
development and notification actions 
required to satisfy the VCAA are 
undertaken with respect to all issues on 
appeal.  

2.  The RO should advise the veteran that 
if he has no further evidence to submit 
in support of his appeal, he is free to 
waive his right to submit evidence during 
the balance of the one-year period 
beginning on December 18, 2002.  

3.  If no additional evidence is received 
within the one-year period beginning on 
December 18, 2002, the RO should return 
the case to the Board for further review 
on appeal.  If additional evidence is 
received, the RO should readjudicate the 
issues on appeal in light thereof.  If 
any determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the remanded issues should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information and 
satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




